In a claim to recover damages, inter alia, for illegal confinement and the loss of personal property, the claimant appeals from so much of a judgment of the Court of Claims (Margolis, J.), entered February 19, 1991, as limited his award to the principal sum of $660.
Ordered that the judgment is affirmed, without costs or disbursements.
We disagree with the claimant’s contention that he should *856have been awarded $15 instead of $5 for each of the 92 days he was illegally confined to a limited privilege program status at the Green Haven Correctional Facility.
We have reviewed the claimant’s remaining contentions and find them to be without merit. Bracken, J. P., Balletta, Fiber, O’Brien and Pizzuto, JJ., concur.